This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1059

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                                  Jack Perry Frazier,
                                      Appellant.

                              Filed September 15, 2014
                              Reversed and remanded
                                 Cleary, Chief Judge

                            Hennepin County District Court
                              File No. 27-CR-11-10826


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Elizabeth R. Johnston, Assistant
County Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Richard Schmitz, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Cleary, Chief Judge; Peterson, Judge; and Reyes,

Judge.
                         UNPUBLISHED OPINION

CLEARY, Chief Judge

       Appellant Jack Perry Frazier challenges the district court’s denial of his motion for

correction of his sentence under Minn. R. Crim. P. 27.03, subd. 9. The state filed an

informal brief, with a motion to accept the informal brief, conceding that appellant is

entitled to relief. Based on the state’s concession, this court issued an order granting the

motion to accept and assigned the matter to a special term panel. We reverse and

remand.

                                         FACTS

       Appellant was charged in April 2011 with one count of failure to register as a

predatory offender, in violation of Minn. Stat. § 243.166, subds. 1b, 5(a), 5(b), 5a, 10

(2010). The complaint notified appellant that the penalty for this offense ranged from “1

year and a day-5 years and/or $10,000 plus a 10-year conditional release term if

defendant was assigned to risk level III on the date of the offense.” At the time of this

offense, appellant was a level three sex offender and apparently on parole for first-degree

criminal sexual conduct offenses he committed in 1998.

       A plea and sentencing hearing was held on May 10, 2011. Appellant signed a

written plea petition, acknowledging that on February 17, 2011, he “left the address

where I was registered and fail[ed] to register my new location.”           Appellant also

acknowledged that the maximum penalty for the offense was five years, with a minimum

sentence of not less than one year and one day. Paragraph 24 of the written plea petition

stated: “I understand that for felony driving while impaired offenses and most sex


                                             2
offenses, a mandatory period of conditional release will be imposed to follow any

executed prison sentence, and violating the terms of that conditional release may increase

the time I serve in prison.” The petition set out appellant’s plea agreement with the

prosecutor as “26 mo[nths] executed concurrent w[ith] current parole/revocations, w[ith]

33 days credit.”

       At the combined plea and sentencing hearing, the prosecutor stated that the parties

had reached an agreement and recommended that the district court impose a downward

durational departure, to 26 months.      The prosecutor stated that the grounds for the

departure included appellant’s “acceptance of responsibility and not as serious as your

normal failure to register case.”      The prosecutor did not request a pre-sentence

investigation (PSI), and the matter proceeded to sentencing at the parties’ request.

Appellant acknowledged that he signed and understood everything in the written plea

petition, which he had reviewed with his attorney.

       The court accepted the plea petition and asked defense counsel to “just inquire

regarding the waiver of the PSI and the conditional release time.”          The following

exchange occurred, but conditional release was not discussed or mentioned:

                     [Defense Counsel:] Mr. Frazier, you understand that
              you are entitled to have a Presentence Investigation done and
              taken into consideration. But since you are already on parole
              and you’re going to prison on this, are you willing to waive
              that and be sentenced today?

                     [Appellant:] Yes.

                     [Defense Counsel:] You understand that this may also
              extend the period of time that you are required to register as a
              predatory offender?


                                             3
                      [Appellant:] Yes.

                     [Defense Counsel:] And you also understand that if
               you have a subsequent failure to register offense, the
               mandatory sentence would be at least two years, although,
               with your points, probably wouldn’t make any difference. It
               would be, possibly, a higher sentence?

                      [Appellant:] Yes.

The district court thereafter sentenced appellant, as follows:

                      I do find today, Mr. Frazier, sir, that you’ve given me a
               knowing, intelligent and voluntary waiver of your trial rights
               and your right to have a Pre-Sentence Investigation ordered
               for you.
                      I also find that you’ve given me a sufficient factual
               basis to find you guilty of what you’ve pled to today, failure
               to register as a predatory offender as a felony level offense,
               occurring February 17th, 2011, in Hennepin County.
                      I do convict you of that offense at this time. I will
               follow the plea negotiation your attorneys worked out on your
               behalf and enter a downward durational departure, sentencing
               you and committing you to the custody of the Commissioner
               of Corrections for 26 months.
                      That sentence will be in two parts. The minimum part
               of that will be two-thirds of the sentence and, assuming all
               good time, the remaining third would be on a supervised
               release.
                      I am ordering that you receive jail credit in the amount
               of 33 days, and that any court fines or surcharges are waived
               due to your financial circumstances.
                      I am also noting the agreement is concurrent with the
               parole violation and then sentencing.

The sentence imposed on the record by the district court failed to mention or include the

mandatory ten-year conditional release term. The written warrant of commitment filed

by the court a few days later also did not include the ten-year conditional release term.




                                              4
       The MNCIS1 Register of Actions, however, contains a notation that appellant’s

sentence includes “Conditional Release After Confinement of 10 Yr.” The “Minnesota

Department of Corrections Sentence Detail” also indicates that a “10 year” conditional

release term is associated with this sentence. The department of corrections (DOC)

sentence detail further indicates that appellant’s sentence expired on June 6, 2013.

       In January 2014, appellant filed a motion for correction of sentence, seeking to

vacate the ten-year term of conditional release. The district court concluded that the ten-

year conditional release term was validly imposed by the court at the plea and sentencing

hearing on May 10, 2011, even though the term was not explicitly mentioned at

sentencing or included in the warrant of commitment, because appellant was on notice

that his sentence carried a mandatory conditional release term.

       This appeal followed.

                                     DECISION

       The district court treated appellant’s motion to correct his sentence as a motion for

postconviction relief. See Powers v. State, 731 N.W.2d 499, 501 n.2 (Minn. 2007)

(noting that “the language of Minn. Stat § 590.01 . . . is broad enough to encompass a

motion pursuant to Minn. R. Crim. P. 27.03”). This court reviews a postconviction

court’s decision for an abuse of discretion, but we review its legal determinations de

novo. Townsend v. State, 834 N.W.2d 736, 738-39 (Minn. 2013).

1
  The register of actions is maintained in MNCIS, or the Minnesota Court Information
System. The register of actions is kept as a record by the district court administrator. See
Minn. Stat. § 485.07(1) (2012). The register is a record of the title of each action brought
in that county’s courts, “and a minute of each paper filed in the cause, and all proceedings
in them.” Id.

                                             5
       Appellant argues that the district court erred in determining that a notation on the

MNCIS register of actions was akin to a sentencing order or warrant of commitment and

that the notation was sufficient to impose the ten-year conditional release term and

include it in the sentence. Appellant argues that because the notation on the register of

actions was not a valid sentencing order and because his sentence has expired, the district

court erred in denying his motion. The state concedes on appeal that “the mandatory

term of conditional release was not imposed by the District Court and that the District

Court’s jurisdiction over the case and authority to impose any such condition terminated

upon expiration of the 26 month sentence imposed in the instant matter.” We agree with

the parties.

       Sentencing is a judicial function. State v. Olson, 325 N.W.2d 13, 17-18 (Minn.

1982) (stating that power to define criminal conduct and fix punishment is vested in the

legislature, while “imposition of the sentence within the limits prescribed by the

legislature is purely a judicial function”). The legislature can “restrict the exercise of

judicial discretion in sentencing, such as by providing for mandatory sentences” and it

can “grant an administrative body the authority to supervise a convicted person . . . .” Id.

at 18. Thus, a court must impose a sentence and state the precise terms of that sentence.

See Minn. R. Crim. P. 27.03, subd. 4 (providing that the district court must state the

precise terms of the sentence); State v. Staloch, 643 N.W.2d 329, 331 (Minn. App. 2002)

(stating that the “orally pronounced sentence controls over a judgment and commitment

order when the two conflict”).




                                             6
         Conditional release is a mandatory sentencing term that must be imposed by a

court. See State v. Humes, 581 N.W.2d 317, 319-20 (Minn. 1998) (holding that the

district court had jurisdiction to amend a sentence, which had not yet expired, to include a

conditional release term that had been omitted at sentencing in connection with a rule

27.03 motion brought by the state). When sentencing a person assigned to a risk level III

for failure to register as a predatory offender, “the court shall provide that after the person

has completed the sentence imposed, the commissioner [of corrections] shall place the

person on conditional release for ten years.” Minn. Stat. § 243.166, subd. 5a (2012).

Conditional release must be imposed by a court, not by the district court administrator

through a notation on the MNCIS register of actions or by the department of corrections

in its sentencing detail document. See State v. Purdy, 589 N.W.2d 496, 498-99 (Minn.

App. 1999) (determining that letter by a law clerk, “not vested with any judicial

authority,” was insufficient to amend a sentence to include a conditional release term).

         If a district court fails to include a conditional release term when imposing a

sentence, the court can issue an order amending the sentence at a later date to include

conditional release. See, e.g., Humes, 581 N.W.2d at 319-20. But if the original sentence

did not include conditional release and the district court fails to amend the sentence to

include that term before the sentence expires, the court loses its authority to add the

conditional release term. Martinek v. State, 678 N.W.2d 714, 718-19 (Minn. App. 2004).

Once an inmate completes the terms of imprisonment and supervised release, the

sentence expires. State ex rel. Peterson v. Fabian, 784 N.W.2d 843, 846 (Minn. App.

2010).


                                              7
       In this case, the original sentence did not include conditional release, either in the

district court’s oral pronouncement or in the written warrant of commitment that was

signed by the court. Because the district court’s order being appealed here essentially

adds the term to appellant’s sentence, we conclude that the court erred in denying

appellant’s motion for correction of his sentence to vacate that term.

       Finally, we note that appellant was on notice that he was subject to a ten-year

conditional release term. The term was referenced in the complaint, the possibility of a

conditional release term was mentioned in a paragraph of the plea petition, and the ten-

year conditional release term was included in notations on the register of actions and the

DOC’s sentencing detail document. While this notice was insufficient for the reasons

previously stated, prior to expiration of the sentence the district court could have

amended or corrected the sentence to add this mandatory term. The fact that appellant

had notice of the ten-year conditional release term would have weighed against any

argument he might have made to challenge the court’s amendment of his sentence. See,

e.g., State v. Calmes, 632 N.W.2d 641, 645 (Minn. 2001) (discussing due process

limitations on court’s ability to correct sentence when defendant claims to have

“crystallized expectation of finality” in originally imposed sentence); State v. Garcia, 582

N.W.2d 879, 881 (Minn. 1998) (same); Humes, 581 N.W.2d at 320-21 (same). However,

no attempt was made to amend or correct the sentence prior to its expiration.

       Because the conditional release term was not imposed by the district court prior to

expiration of the sentence, the court lacked authority to modify appellant’s sentence to

include conditional release. The district court’s order denying appellant’s motion for


                                             8
correction of his sentence is therefore reversed and remanded and the district court is

instructed to vacate the ten-year term of conditional release.

       Reversed and remanded.




                                             9